Citation Nr: 0123422	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  96-37 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active air service from September 1953 to 
December 1957, and from October 1961 to September 1962; he 
died in December 1993 at age 59.  

This matter comes to the Board of Veterans' Appeals (Board) 
from Department of Veterans Affairs (VA) Houston Regional 
Office (RO) decisions which denied the appellant's claim of 
entitlement to nonservice-connected death pension benefits.


REMAND

Effective in November 2000, the law changed to provide that 
VA shall make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate their claims for 
benefits, except that no assistance is required if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Recently, VA published final regulations implementing VCAA.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The appellant contends that she is entitled to nonservice-
connected death pension benefits because she is the surviving 
spouse of the veteran. 

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death, 
and who has not remarried or (in cases not involving 
remarriage) has not since the death of the veteran, and after 
September 19, 1962, lived with another person and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 U.S.C.A. § 101(3) (West 1991); 
38 C.F.R. § 3.50 (2000).  A "marriage" means a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage.  38 U.S.C.A. § 103(c) (West 1991); 
38 C.F.R. § 3.1(j) (2000).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a) (2000).  The statement of the surviving spouse as 
to the reason for the separation will be accepted in the 
absence of contradictory information.  If the evidence 
established that the separation was by mutual consent and 
that the parties lived apart for purposes of convenience, 
health, business, or any other reason which did not show an 
intent on the part of the surviving spouse to desert the 
veteran, the continuity of the cohabitation will not be 
considered as having been broken.  38 C.F.R. § 3.53(b) 
(2000).

In the April 1996 statement of the case, the RO concluded 
that the appellant, not having continuously cohabited with 
the veteran from the time of their marriage until the time of 
his death, failed to demonstrate her status as the veteran's 
surviving spouse.  However, in the November 2000 supplemental 
statement of the case, the RO determined that the matter of 
whether the parties cohabited continuously from date of 
marriage until the time of the veteran's death was "moot" 
as her income exceeded the annual limitations established by 
law.  

Initially, the Board notes that the entire evidence of record 
does not conclusively establish whether the appellant was 
legally married to the veteran at the time of his death.  
Portions of the evidence seem to suggest that the parties 
were married, but divorced years before the veteran's death, 
and other evidence indicates that they were not divorced at 
the time of the veteran's death, e.g., the appellant was 
recognized as the widow of the veteran for Social Security 
Administration (SSA) lump sum death benefits in January 1996.  
The record shows that the parties were married in July 1975, 
and there is no documentation showing a legal termination of 
the marriage by divorce; thus, it may be conceded that they 
were legally married at the time of his death.  Moreover, 
some evidence of record indicates that the parties did not 
continuously cohabit from the time of their marriage until 
the veteran's death, and that they were separated at the time 
of his death; however, other portions of the evidence 
indicate that they were not separated at the time of the 
veteran's death.  Nonetheless, the entirety of the evidence 
of record does not suggest that any separation between the 
parties was caused through the fault of the appellant.  Thus, 
her status as surviving spouse of the veteran may be conceded 
in this case.  38 C.F.R. §§ 3.50, 3.53.  

Subject to certain requirements, including income, VA 
improved death pension benefits are payable to a surviving 
spouse of a veteran of a period of war.  38 U.S.C.A. § 1541 
(West 1991); see 38 U.S.C.A. § 101(8) (West 1991).  The 
maximum rate of improved death pension is reduced by the 
amount of the countable annual income of the surviving 
spouse.  38 C.F.R. § 3.23(b) (2000).  For purposes of 
improved death pension, payments of any kind from any source 
are counted as income in the year in which received unless 
specifically excluded.  38 U.S.C.A. § 1503 (West 1991); 
38 C.F.R. § 3.271 (2000).  Exclusions from a surviving 
spouse's income for purposes of determining entitlement to 
pension benefits are listed in 38 C.F.R. § 3.272 (2000).  

The Board notes that, in December 2000, the RO requested the 
appellant to submit her complete income statement since 
December 1993, but no reply to that letter has been received 
to date.  While certain additional information relative to 
her SSA and retirement income was provided at the July 2001 
hearing, as the available evidence of record (relative to the 
appellant's income and any pertinent exclusions therefrom 
under 38 C.F.R. § 3.272) is not deemed adequate for a 
complete and equitable resolution of this appeal, the Board 
believes she should be given one last opportunity to submit 
any pertinent evidence in support of her claim.  

The appellant is hereby reminded that she has an obligation 
to assist VA in the adjudication of her claim.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

Thus, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
of VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001) 
and in pertinent regulations are 
satisfied.

2.  The RO should request the appellant 
to report her income since 1993, and any 
expenses excludable under 38 C.F.R. 
§ 3.272.

3.  After undertaking any additional 
development deemed necessary, the RO 
should readjudicate the claim of 
entitlement to improved death pension 
benefits.

4.  The RO should carefully review the 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefit sought on appeal is not granted, the appellant 
should be provided a supplemental statement of the case and 
afforded an opportunity to respond.  The case should then be 
returned to the Board for review.  

The appellant has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


